UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/15 (Unaudited) COMMON STOCKS (100.1%) (a) Shares Value Argentina (0.7%) YPF SA ADR 167,400 $4,648,698 Australia (8.6%) Arrium, Ltd. 10,229,679 1,354,842 Asaleo Care, Ltd. 2,687,062 4,041,090 Atlas Iron, Ltd. (F) (S) 6,835,323 627,114 Beach Energy, Ltd. 3,959,151 3,301,412 Challenger, Ltd. 875,546 4,576,858 CIMIC Group, Ltd. 223,472 4,122,238 Downer EDI, Ltd. 1,466,006 5,737,948 Fairfax Media, Ltd. 6,800,363 5,325,641 Flight Centre Travel Group, Ltd. 86,530 3,066,987 Monadelphous Group, Ltd. (S) 352,972 2,992,131 Mount Gibson Iron, Ltd. (S) 8,114,191 1,326,892 Orica, Ltd. 281,758 4,689,231 Primary Health Care, Ltd. 1,206,590 4,903,968 Seven West Media, Ltd. 8,438,504 8,030,108 Austria (1.1%) EVN AG 128,820 1,454,445 voestalpine AG 131,815 5,482,532 Belgium (2.5%) Bekaert NV 88,709 2,576,025 bpost SA 179,914 5,192,916 Colruyt SA 49,465 2,224,979 Delhaize Group SA 63,995 5,711,417 Canada (5.8%) Bankers Petroleum, Ltd. (NON) 1,069,200 2,613,676 Genworth MI Canada, Inc. 152,700 4,151,485 Home Capital Group, Inc. 123,200 4,167,758 InnVest Real Estate Investment Trust (R) 710,000 3,128,659 Norbord, Inc. 232,000 4,953,040 Quebecor, Inc. Class B 188,900 4,839,461 Transcontinental, Inc. Class A 374,500 5,501,862 Trinidad Drilling, Ltd. 577,400 2,121,838 Western Forest Products, Inc. 2,612,800 4,622,194 China (1.0%) Geely Automobile Holdings, Ltd. 12,095,000 6,252,516 Denmark (2.0%) DSV A/S 130,723 4,545,548 H. Lundbeck A/S (NON) 198,836 3,887,295 Topdanmark A/S (NON) 153,303 4,202,277 Finland (1.3%) Stora Enso OYJ Class R 318,803 3,335,096 Tieto OYJ 200,299 4,584,558 France (2.7%) Eurazeo SA 74,905 5,018,358 Faurecia 114,015 5,129,747 Technicolor SA 780,960 5,008,276 Vallourec SA 66,776 1,650,885 Germany (5.5%) Bertrandt AG 32,473 4,265,546 Draegerwerk AG & Co., KGaA (Preference) 32,766 3,602,289 Duerr AG 73,684 7,531,889 Gerresheimer AG 46,993 2,680,749 Leoni AG 83,670 5,442,927 TUI AG (London Exchange) 324,022 5,739,776 TUI AG (Xetra Exchange) 279,148 4,949,868 Greece (0.5%) Mytilineos Holdings SA (NON) 478,059 3,108,309 Hong Kong (2.3%) China New Town Development Co., Ltd. (NON) 1 — Dah Sing Financial Holdings 732,800 5,409,883 Luk Fook Holdings International, Ltd. 1,309,000 4,169,099 Techtronic Industries Co., Ltd. 1,445,000 4,965,092 Ireland (1.0%) Smurfit Kappa Group PLC 218,224 6,435,285 Italy (3.8%) A2A SpA 2,271,214 2,828,734 Banca Popolare dell'Emilia Romagna SC 551,366 4,771,855 Banca Popolare di Milano Scarl 6,403,232 6,628,292 Beni Stabili SpA (R) 6,402,995 4,778,522 Mediaset SpA 1,062,924 5,120,258 Japan (23.1%) ADEKA Corp. 403,300 5,571,843 Ain Pharmaciez, Inc. 138,400 5,481,346 Capcom Co., Ltd. 229,500 4,432,244 Dowa Holdings Co., Ltd. 508,000 4,544,761 Fuji Electric Co., Ltd. 1,067,000 5,075,164 Hisamitsu Pharmaceutical Co., Inc. 72,900 2,947,119 Japan Airlines Co., Ltd. 188,400 6,465,752 Japan Petroleum Exploration Co. 146,000 4,883,514 Kurita Water Industries, Ltd. 205,800 4,940,283 Kuroda Electric Co., Ltd. 244,100 4,323,279 KYORIN Holdings, Inc. 142,300 2,977,457 Maeda Road Construction Co., Ltd. 318,000 6,239,894 Mandom Corp. 134,100 5,215,025 Maruichi Steel Tube, Ltd. 200,100 5,277,209 Miraca Holdings, Inc. 92,200 4,436,623 Namco Bandai Holdings, Inc. 244,200 5,012,931 Nippon Synthetic Chemical Industry Co., Ltd. (The) 665,000 4,845,174 Sawai Pharmaceutical Co., Ltd. 84,100 4,844,022 Shionogi & Co., Ltd. 150,600 5,295,887 Showa Corp. 477,500 5,001,024 Stanley Electric Co., Ltd. 197,800 4,705,531 Sumitomo Bakelite Co., Ltd. 1,198,000 5,574,334 Sumitomo Forestry Co., Ltd. 394,500 5,123,925 Suzuken Co., Ltd. 169,550 5,505,897 Taikisha, Ltd. 213,700 5,651,479 Takuma Co., Ltd. 470,000 3,108,309 Tokai Rika Co., Ltd. 208,600 5,357,544 TS Tech Co., Ltd. 182,300 5,240,038 Tsuruha Holdings, Inc. 92,900 6,960,838 Luxembourg (1.0%) Aperam SA (NON) (S) 150,827 6,241,816 Netherlands (0.7%) PostNL NV (NON) 974,819 4,443,172 New Zealand (1.0%) Air New Zealand, Ltd. 2,925,247 6,195,519 Norway (2.5%) Salmar ASA 321,196 5,207,746 SpareBank 1 SR-Bank ASA 570,197 4,072,181 Storebrand ASA (NON) 724,437 2,600,842 TGS Nopec Geophysical Co. ASA (S) 158,599 4,000,052 Singapore (1.0%) Great Eastern Holdings, Ltd. 217,900 4,030,957 SembCorp Industries, Ltd. 667,600 2,056,563 South Africa (1.4%) African Rainbow Minerals, Ltd. 237,407 1,911,806 Mondi PLC 301,980 6,812,422 South Korea (2.5%) Hyundai Home Shopping Network Corp. 18,535 2,102,328 Hyundai Marine & Fire Insurance Co., Ltd. 135,956 3,408,699 Lotte Food Co., Ltd. 7,775 6,294,932 Sungwoo Hitech Co., Ltd. 453,539 4,183,662 Spain (0.5%) Enagas SA 101,535 2,920,044 Sweden (0.7%) JM AB 147,034 4,164,512 Switzerland (5.9%) Bucher Industries AG 20,159 5,321,538 Clariant AG 276,307 5,915,089 Forbo Holding AG 5,171 6,338,237 Georg Fischer AG 7,561 5,723,947 Implenia AG 82,554 5,164,840 Partners Group Holding AG 10,112 3,171,264 Swiss Life Holding AG 20,939 5,023,934 Taiwan (5.0%) ASUSTeK Computer, Inc. 436,000 4,281,547 Catcher Technology Co., Ltd. 538,000 6,280,367 Pegatron Corp. 3,836,000 11,389,200 Radiant Opto-Electronics Corp. 683,539 2,495,330 Teco Electric and Machinery Co., Ltd. 4,939,000 4,543,080 TSRC Corp. 1,921,160 2,115,202 United Kingdom (15.2%) Aberdeen Asset Management PLC 729,057 4,976,422 Afren PLC (NON) (S) 4,060,504 186,182 Ashmore Group PLC (S) 982,683 4,975,903 Barratt Developments PLC 709,051 6,415,584 Beazley PLC 1,101,627 5,009,087 Bellway PLC 115,547 4,144,850 Berkeley Group Holdings PLC 128,206 6,062,694 Britvic PLC 449,262 5,029,726 Jupiter Fund Management PLC 841,282 6,017,616 Man Group PLC 1,856,326 5,064,417 Morgan Sindall Group PLC 256,954 3,234,119 Next PLC 46,150 5,304,282 Pace PLC 987,810 6,221,757 Persimmon PLC 195,618 5,866,038 Rexam PLC 472,855 4,039,958 Savills PLC 601,038 8,938,235 Schroders PLC 125,961 6,495,584 Tate & Lyle PLC 294,434 2,619,075 Thomas Cook Group PLC (NON) 2,092,335 4,614,605 United States (0.8%) Aspen Insurance Holdings, Ltd. 108,114 5,012,165 Total common stocks (cost $591,656,818) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 0.250%, July 31, 2015 (i) $30,000 $30,032 Total U.S. treasury obligations (cost $30,032) SHORT-TERM INVESTMENTS (3.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) Shares 16,795,627 $16,795,627 Putnam Short Term Investment Fund 0.07% (AFF) Shares 3,863,275 3,863,275 SSgA Prime Money Market Fund Class N 0.03% (P) Shares 240,000 240,000 U.S. Treasury Bills 0.01%, August 20, 2015 (SEGSF) $110,000 109,998 U.S. Treasury Bills 0.02%, July 2, 2015 (SEGSF) 125,000 124,998 U.S. Treasury Bills 0.11%, July 23, 2015 (SEGSF) 77,000 76,988 Total short-term investments (cost $21,210,943) TOTAL INVESTMENTS Total investments (cost $612,897,793) (b) FORWARD CURRENCY CONTRACTS at 5/31/15 (aggregate face value $179,551,167) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Sell 7/15/15 $1,657,398 $1,647,417 $(9,981) Hong Kong Dollar Buy 8/19/15 9,478,047 9,482,604 (4,557) Japanese Yen Sell 8/19/15 3,372,799 3,491,523 118,724 Singapore Dollar Buy 8/19/15 1,094,835 1,112,666 (17,831) Swiss Franc Buy 6/17/15 3,291,775 3,243,782 47,993 Citibank, N.A. Australian Dollar Sell 7/15/15 3,914,199 3,987,310 73,111 Danish Krone Sell 6/17/15 5,270,024 5,397,568 127,544 Euro Buy 6/17/15 4,352,070 4,452,833 (100,763) Japanese Yen Sell 8/19/15 2,708,074 2,803,283 95,209 Credit Suisse International Euro Buy 6/17/15 5,348,088 5,473,202 (125,114) Japanese Yen Sell 8/19/15 4,180,794 4,327,054 146,260 New Zealand Dollar Sell 7/15/15 5,676,371 5,942,811 266,440 Norwegian Krone Sell 6/17/15 5,928,932 5,967,308 38,376 Swiss Franc Buy 6/17/15 1,772,142 1,747,817 24,325 Deutsche Bank AG Australian Dollar Sell 7/15/15 3,960,043 3,936,896 (23,147) British Pound Buy 6/17/15 7,704,078 7,748,929 (44,851) Euro Sell 6/17/15 4,199,487 4,378,842 179,355 HSBC Bank USA, National Association Australian Dollar Sell 7/15/15 2,318,282 2,303,501 (14,781) Canadian Dollar Buy 7/15/15 6,993,656 6,876,899 116,757 Euro Buy 6/17/15 2,856,561 2,922,668 (66,107) JPMorgan Chase Bank N.A. British Pound Buy 6/17/15 554,898 558,114 (3,216) Euro Buy 6/17/15 3,419,876 3,574,080 (154,204) Japanese Yen Sell 8/19/15 5,762,262 5,965,221 202,959 Norwegian Krone Sell 6/17/15 5,749,514 5,786,092 36,578 Singapore Dollar Buy 8/19/15 1,192,575 1,211,717 (19,142) Swedish Krona Buy 6/17/15 6,135,609 6,269,631 (134,022) Swiss Franc Buy 6/17/15 3,510,751 3,444,742 66,009 State Street Bank and Trust Co. Australian Dollar Sell 7/15/15 6,969,645 6,924,648 (44,997) British Pound Buy 6/17/15 1,821,031 1,831,692 (10,661) Euro Buy 6/17/15 10,563,805 10,677,562 (113,757) Hong Kong Dollar Sell 8/19/15 3,465,043 3,466,714 1,671 Israeli Shekel Buy 7/15/15 4,361,269 4,257,874 103,395 Swedish Krona Buy 6/17/15 6,831,867 6,977,188 (145,321) Swiss Franc Buy 6/17/15 2,447,806 2,414,296 33,510 UBS AG British Pound Buy 6/17/15 14,155,777 14,239,042 (83,265) Euro Buy 6/17/15 5,845,163 5,955,503 (110,340) Swiss Franc Buy 6/17/15 3,723,553 3,672,231 51,322 WestPac Banking Corp. Canadian Dollar Buy 7/15/15 2,891,463 2,841,632 49,831 Japanese Yen Sell 8/19/15 2,162,238 2,238,275 76,037 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $626,439,523. (b) The aggregate identified cost on a tax basis is $614,420,920, resulting in gross unrealized appreciation and depreciation of $113,700,419 and $79,672,474, respectively, or net unrealized appreciation of $34,027,945. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $48,698 $78,665,436 $74,850,859 $1,582 $3,863,275 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $16,795,627, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $15,380,799 which includes an amount for securities that are deemed worthless at period end. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,034,548 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 23.6% Financials 18.5 Industrials 18.2 Materials 14.6 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $152,638 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $323,481 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $203,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Argentina $4,648,698 $— $— Australia — 54,096,460 — Austria 6,936,977 — — Belgium 15,705,337 — — Canada 36,099,973 — — China — 6,252,516 — Denmark 12,635,120 — — Finland 7,919,654 — — France 16,807,266 — — Germany 34,213,044 — — Greece 3,108,309 — — Hong Kong — 14,544,074 — Ireland 6,435,285 — — Italy 24,127,661 — — Japan — 145,038,446 — Luxembourg 6,241,816 — — Netherlands 4,443,172 — — New Zealand — 6,195,519 — Norway 15,880,821 — — Singapore — 6,087,520 — South Africa 8,724,228 — South Korea — 15,989,621 — Spain 2,920,044 — — Sweden 4,164,512 — — Switzerland 36,658,849 — — Taiwan — 31,104,726 — United Kingdom 95,216,134 — — United States 5,012,165 — — Total common stocks — U.S. treasury obligations — 30,032 — Short-term investments 4,103,275 17,107,611 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $629,349 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$1,855,406	$1,226,057 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$215,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $166,717 $295,864 $475,401 $179,355 $116,757 $305,546 $138,576 $51,322 $125,868 1,855,406 Total Assets $166,717 $295,864 $475,401 $179,355 $116,757 $305,546 $138,576 $51,322 $125,868 $1,855,406 Liabilities: Forward currency contracts# 32,369 100,763 125,114 67,998 80,888 310,584 314,736 193,605 — 1,226,057 Total Liabilities $32,369 $100,763 $125,114 $67,998 $80,888 $310,584 $314,736 $193,605 $— $1,226,057 Total Financial and Derivative Net Assets $134,348 $195,101 $350,287 $111,357 $35,869 $(5,038) $(176,160) $(142,283) $125,868 $629,349 Total collateral received (pledged)##† $30,032 $130,000 $110,000 $111,357 $— $(5,038) $— $(142,283) $— Net amount $104,316 $65,101 $240,287 $— $35,869 $— $(176,160) $— $125,868 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
